IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                            February 19, 2008
                               No. 06-61173
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

ABE JONES, JR

                                         Plaintiff-Appellant

v.

LARRY DYKES; ROGER EARL WILLIAMS

                                         Defendants-Appellees


                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 2:04-CV-349


Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.
PER CURIAM:*
     Abe Jones, Mississippi prisoner # 65170, moves for leave to proceed in
forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
U.S.C. § 1983 complaint in which he alleged that the defendants conspired to
deprive him of his personal property without due process by fraudulently
executing an “Agreed Order of Dismissal” and unlawfully searching and seizing
his property. The district court denied Jones leave to proceed IFP on appeal,



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61173

certifying that the appeal was not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).
      In his IFP motion, Jones urges that the district court erred by granting the
summary judgment motion filed by Larry Dykes and Roger Earl Williams and
by dismissing his suit without an evidentiary hearing. He contends that the
agreed order is invalid as his attorney assented to the order without his consent
and that, consequently, res judicata does not bar his suit.
      Jones does not challenge the district court’s dismissal of his action against
unserved defendants Anthony J. Buckley, a Jones County District Attorney, and
Judge Gaylon Harper, a Jones County judge, on absolute immunity grounds.
Nor does Jones challenge the district court’s dismissal of his action against Jay
L. Jernigan, Jones’ criminal defense attorney, for failing to state a claim under
§ 1983 because Jernigan was not a state actor. These issues are, therefore,
abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).
      Jones presents no evidence to support his conspiracy claim against Dykes
and Williams. Conclusory assertions are insufficient to give rise to a federal
conspiracy claim. See Hale v. Harney, 786 F.2d 688, 690 (5th Cir. 1986). Jones
maintains that the seizure of his property violated his constitutional rights. If
proven, Jones’s claim would implicate the validity of his conviction. Such claims
are not cognizable under § 1983. See Heck v. Humphrey, 512 U.S. 477, 486-87
(1994).
      Jones has shown no error in the district court’s dismissal of his complaint
or its IFP certification. Because Jones’s appeal has no arguable basis in law or
fact, it is frivolous. Accordingly, his motion for leave to proceed IFP on appeal
is DENIED, and the appeal is DISMISSED. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. 42.2.
      The dismissal of this appeal counts as a strike under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).              Jones is

                                        2
                                  No. 06-61173

CAUTIONED that if he accumulates three strikes under § 1915(g), he will not
be able to proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. § 1915(g).




                                        3